Citation Nr: 1200767	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to May 1984 and from February 1991 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in July 2010.  At that time, the Board granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), determined that the Veteran's scars were properly rated separately, and remanded his claim for a TDIU.  Following the Board's ordered development, this case has now returned to the Board.  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for 8 disabilities: degenerative disc disease of the cervical spine; PTSD; two facial scars; a left and right knee condition; and neuropathy of the right and left upper extremities.  

2.  Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Here, the Veteran contends that he is unable to work as a result of his service-connected disabilities. For the reasons that follow, the Board finds that a TDIU is warranted.

First, the Board notes that the Veteran meets the schedular requirement for a TDIU.  The Veteran is currently service-connected for 8 disabilities: degenerative disc disease of the cervical spine, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; two facial scars, each rated as 10 percent disabling; a left and right knee condition, each rated as 10 percent disabling; and neuropathy of the right and left upper extremities, each rated as 10 percent disabling.  His combined rating percentage is 90 percent.  As the Veteran is service-connected for multiple disabilities, has a combined rating over 70 percent, and has two individual ratings greater than 40 percent, he meets the schedular threshold for a TDIU.  

Next, though there is conflicting evidence, the Board also finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

In this regard, the Board notes the Veteran is currently receiving Social Security disability benefits.  In connection with that, a July 2005 psychiatric review found that the Veteran had marked limitation in activities of daily living, difficulties in maintaining social functioning, and difficulties in maintaining concentration, persistence, or pace.  The examiner wrote that the Veteran has a history of "severe psychiatric problems related to both depression and anxiety symptoms."  The examiner found that the Veteran requires monitoring and reminders for basic self-care tasks, and that he "is not capable of sustaining a work effort over time."  The examiner noted that though the Veteran could be capable of performing simple tasks on his own time, "he would be incapable of sustaining full-time, competitive employment."  

A private medical provider also found that the Veteran is unemployable as a result of his psychiatric condition.  In an August 2005 letter, Elaine Purcell, Ph.D., wrote that the Veteran suffered from PTSD, and that his condition "keeps him from working and functioning as a normal family man."

Contrasted with these opinions are those of the VA examiners who have found that the Veteran is not unemployable as a result of his psychiatric condition.  For instance, following the Board's July 2010 remand, the Veteran underwent a VA examination in January 2011.  In that examination, the examiner concluded that the Veteran suffered not from PTSD but instead from anxiety disorder, not otherwise specified; the examiner did state that it is at least as likely as not that this condition is related to his military service.  The examiner also stated, however, that it is less likely as not that the Veteran is unemployable on account of his anxiety disorder, noting that though the Veteran complained of suffering from an anxiety attack during the examination, there were no discernable changes to his appearance, behavior, or demeanor during this episode.

Despite this negative evidence, the Board finds that the evidence regarding the Veteran's employability is at least in equipoise when considering the favorable opinions together with the impairment caused by the Veteran's other service connected disorders; when the evidence is in such a relative balance, the Board must grant the Veteran the benefit in question.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Resolving all reasonable doubt in favor of the Veteran, the Board thus finds that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Accordingly, the Board concludes that the criteria for a TDIU award have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the Board is granting the Veteran's claim for TDIU, the only issue that remains before the Board.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist (including compliance with the Board's remand instructions) is thus unnecessary.  


ORDER

A total disability rating based on individual unemployability is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


